Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previous objections to claims 1, 7, 9-10 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1, 7, 9-10 has been withdrawn. 

Applicant's arguments filed 12/16/2021 regarding the previous 112(a) rejection pertaining to sample injection device’s processor setting a cleaning order have been fully considered but they are not persuasive.
Applicant argues amendment to claim 1 obviates the issue.
Examiner respectfully disagrees.  Examiner still does not consider there to be support that the processor of the sample injection device “sets” the cleaning order (doesn’t it load instructions from the setting device?).  If Examiner is mistaken, Examiner further clarification on support from the disclosure and/or how the sample injection device is interacting with the setting device.  Otherwise, further amendment is required.  

Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previous 112(a) rejections of claims 1 & 10 pertaining to setting the cleaning order based on the position information have been fully 

Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previous 112(b) rejections of claims 1 & 10 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1 & 10 has been withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  “a cleaning solvents information” in the last clause should be rephrased (e.g. “information of the cleaning solvents”, “cleaning solvent information”, etc.).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “syringe moving device” in claims 1 & 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “syringe moving device” in claims 1 & 10 to correspond with the following structure: any type of mechanical devices (e.g. robotics/manipulators) one of ordinary skill in the art would associate with moving a syringe as depicted in Applicant’s Figure 1 (see Applicant’s Figure 1, syringe 11).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a sample injection device” which includes a processor that is configured to set a cleaning order of the syringe.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 2-3, sample injection device 10, control unit 14, setting device 20, operation unit 21, control unit 24, setting information A1.  [0051]-[0058], [0092]).  The setting device 20 appears to be the structure responsible for “setting” functionality with regards to the cleaning order. While the sample injection device does use this information when carrying out the cleaning process, Examiner considers that one of ordinary skill in the art would associate this task with the setting device.  Assuming arguendo [0092] would support the sample injection device included the setting device and having the functionality thereof, Examiner does not consider there to be support that a single processor would execute all of this functionality.  Applicant may clarify/argue support for this limitation, or amend.  
Claims 1 & 10 recite a sample injection device including “a memory storing data on the polarity of the sample, data on the polarity of the cleaning solvents, and an information of the positions of the cleaning solvents”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-3, sample injection device 10, storage units 13 & 23, control units 14 & 24, setting information A1, candidate substance information A2), and did not identify the memory of the sample injection device (e.g. memory of either storage unit 13 or control unit 14) store this data.  For example, isn’t the polarity stored as the candidate substance information A2 (see Applicant’s Figure 7.  [0071]-[0072]), which is the memory of the setting device 20 but not the sample injection device 10?  Examiner requires either clarification for support for these limitations pertaining to the particulars of the memory of the sample injection device, or amendment.        

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the syringe moving device is configured to move the syringe moving device” in the last clause.  Examiner is not clear whether this was intended or not (e.g. did Applicant intend to refer to the syringe moving device moving the syringe?  The processor moving the syringe moving device?  Or simply that the syringe moving device moves?).  Clarification required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490).
Kokosa teaches an autosampler comprising the following of claim 1 except where underlined:

For Claim 1: 
A sample injection device comprising: 
a syringe for injecting a sample (see Figures 1-7, syringe 24); and 
a table in which plural kinds of cleaning solvents having different physical properties for cleaning the syringe are arranged (see Figures 3-6, first tray 28, vials 30a & 30c.  column 4, lines 61-67.  Column 5, lines 1-11), 
a processor (see Figure 1, controller 26.  Column 3, lines 63-67.  Column 4, lines 1-3, 42-67), 
a memory storing data on the polarity of the sample, data on the polarity of the cleaning solvents, and an information of the positions of the cleaning solvents (see column 2, lines 42-49).  Kokosa utilizes a coordinate system to determine positioning; and
a syringe moving device for moving the syringe (see Figure 2, injector assembly 20, housing 22, track 25), 
wherein the processor is configured to set a cleaning order of the syringe by the plural kinds of cleaning solvents based on the data on the polarity of the sample and the data on the polarity of the cleaning solvents, and
wherein the syringe moving device is configured to move the syringe moving device based on a cleaning solvents information included in the cleaning order and the information of the positions of the cleaning solvents stored in the memory (refer to 112(b) rejection.  see column 2, lines 42-49.  Column 4, lines 50-67).  Kokosa uses a cleaning order and coordinate/positioning system, but does not teach the cleaning order based on polarity.    

Kokosa does not teach storing polarity data on the previous sample or cleaning agent/solvent, or setting a cleaning order based on said polarity data.  

Morikawa however, teaches using a control/processing section associated with 1) purging of a buffer solution using a plurality of liquids rather than direct replacement if the solubility/miscibility is low between the buffer solution and the various solvents to avoid damage caused by precipitation of the buffer solution, and further teaches 2) to store properties of the solvents in a solvent database including that of miscibility and to order the purging based on said miscibility (see Morikawa’s Figure 4, steps S1-S9.  [0009]-[0010], [0017], [0033]-[0036], [0040]-[0041]) (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly for a cleaning order because said modification is routine optimization in view of Morikawa so as to avoid precipitation .  

Modified Kokosa technically doesn’t teach using the polarity of the sample, as Morikawa generally refers to the miscibility.  Morikawa however, does make reference to “properties” affecting miscibility and to use a liquid having “an intermediate property” and to store data on miscibility (see Morikawa’s [0010], [0034]).  Examiner considers one of ordinary skill in the art would readily associate/correspond polarity as a “property” associated with miscibility (e.g. the common adage “like dissolves like” refers to polarity).  
To further evidence, Examiner refers to Massaro, who teaches for removing residual material from sample plates that a cleaning fluid should be selected with appropriate properties/polarity in 

For Claim 2:
The sample injection device as recited in claim 1, 
wherein the processor is configured to individually set the cleaning order before an injection of the sample by the syringe and the cleaning order after the injection of the sample by the syringe (refer to claim 1 rejection).  

For Claim 7:
The sample injection device as recited in claim 1, wherein the processor is configured such that a number of times of cleaning the syringe by the cleaning solvents is set according to physical properties of the sample (refer to claim 1 rejection).  

Examiner considers claim 10 to be said upon by the same rejection basis as claim 1:

For Claim 10: 
A sample injection system comprising: 
a first processor; and 
a sample injection device including 
a syringe for injecting a sample,
a table in which plural kinds of cleaning solvents having different physical properties for cleaning the syringe are arranged, 
a second processor configured to execute a process of cleaning the syringe, 
a memory storing data on the polarity of the sample, data on the polarity of the cleaning solvents, and an information of the positions of the cleaning solvents, and 
a syringe moving device,  
wherein the first processor is configured to set a cleaning order of the syringe by the plural kinds of cleaning solvents based on the data on the polarity of the sample and the data on the polarity of the cleaning solvents, and
wherein the second processor is configured to move the syringe moving device based on a cleaning solvents information included in the cleaning order and the information of the positions of the cleaning solvents stored in the memory.  

If argument is directed to there being two distinct processors with separate functionality, Examiner considers this either an obvious duplication of parts or making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Using two processors performing distinct functions as opposed to a single processor performing the same functions would be an obvious variant.  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490) as applied to claim 7 above, and further in view of White et al. (US 20130220037, “White”).
Modified Kokosa teaches claim 7.
Modified Kokosa does not appear to teach the following:

For Claim 8:
The sample injection device as recited in claim 7, 
wherein the processor is configured such that the number of times of cleaning is set so that the number of times of cleaning increases as viscosity of the sample increases.  

White however, teaches when cleaning/flushing flow cells of analytical systems that the number of washes correlates with viscosity, and that more viscous samples require more wash injections (see White’s [0052]) (see MPEP 2144.05, “Routine Optimization”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly to base the number of cleanings/washings because said modification is routine optimization in view of White.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490) as applied to claim 1 above, and further in view of Kurita (JP H06102262).  Applicant provided Kurita in an IDS. Examiner had provided a machine translation thereof.  
Kokosa teaches claim 1.
Kokosa does not teach the following:

For Claim 9:
The sample injection device as recited in claim 1, 
wherein a plurality of cleaning solvents having a same physical property is arranged in the table, and 
wherein the sample injection device is configured to perform a control to change the cleaning solvents to be used so that a new cleaning solvent having the same physical property as a used-up cleaning solvent is used when the cleaning solvent is used up.

Examiner however, considers it well-known to have additional containers of the same solvent present and refers to Kurita, who teaches to automatically replace cleaning solvent vials to prevent solvent shortage and contamination (see Kurita’s Figures 1-2, cleaning solvent vial 7.  Machine translation, [0002], [0004]-[0006], [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly to provide additional vials of vials 30a & 30c and to automatically replace them so as to prevent solvent shortage and contamination as taught by Kurita.  

Examiner’s Comment
Examiner notes the 112 issues above.  Examiner’s main concern is the assignment of functionality between the sample injection device and the setting device.  Applicant has disclosed distinct processors/memories for each device, and the claim language must accurately assign the functionalities thereof.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718